Darling International Inc. Code of Business Conduct As Amended and Restated on February 21, 2008 Table of Contents Our Commitment 1 Statement of Our Ethical Principles 2 Compliance 3 Using Individual Judgment 3 Discipline and Mandatory Sanctions 4 Conducting the Company’s Business 5 Dealing with Customers 5 Dealing with Suppliers 5 Dealing with Each Other 5 Health and Safety 6 Disparagement 6 Confidential Information 6 Use of Electronic Mail, Voice Mail and the Internet 7 Gifts, Meals and Entertainment 7 Improper Payments 7 Political Contributions 8 Consultants 8 Nepotism 8 Legal Compliance 9 Antitrust Laws 9 Environmental Actions 9 Disclosure 10 Accurate Records and Reporting 10 Our Responsibilities to the Company 11 Conflicts of Interest 11 Examples of Prohibited Conflicts of Interest 11 Related Party Conflicts 11 Unauthorized Use of Company Property or Services 12 Safeguarding Company Assets 12 Corporate Opportunities 12 Media Contact and Public Discussion 12 Insider Trading 12 Code Amendments and Waiver 13 Contact Information 14 The Company’s Independent Omsbudsman 14 Form of Acknowledgement 15 Darling International Inc. Code of Business Conduct Our Commitment This code of conduct (the “Code”) reaffirms our commitment to integrity, honesty and accountability, as the cornerstone of the behavior of the officers, directors and employees of Darling International Inc. and all others who act on our behalf.As used in this Code, the term “Company” includes Darling International Inc. and all of its subsidiaries, and the term “employee” includes all of our officers and directors.Nothing in this Code is intended to increase the obligations or liability of the Company or of any officer or director beyond that which may be imposed by law, rule or regulation. All officers and employees of the Company are responsible for acting in accordance with high ethical standards, based on the “Statement of Our Ethical Principles” set forth on the following page. The policies contained in this Code are to assist you in making the right choices when confronted with a difficult situation. By following the Code, you will help ensure that the Company conducts its business for the benefit of all its stakeholders — that is, our shareholders, customers, suppliers, host communities and fellow employees. The willingness of each of us to raise ethical concerns and promptly report violations of this Code is essential.The Company will take every action possible to ensure that no one will suffer from retaliation as a result of raising an ethical concern or questioning a Company practice in good faith. Individuals in management positions have a special responsibility to demonstrate high ethical standards in their behavior and to create an environment where questionable practices are challenged and unethical or illegal practices are not tolerated. Ultimately, the responsibility for ethical behavior rests with you in the thoughtful exercise of your independent judgment. This Code does not cover every situation, and exceptions to the policies outlined here may exist.For assistance in determining how to apply this Code, see “Contact Information” on the last page of this Code. Revised 2/21/08 1 Darling International Inc. Code of Business Conduct Statement of Our Ethical Principles · We will deal fairly and honestly with those who are impacted by our actions, including our customers, suppliers, competitors and fellow employees, and treat them as we would expect them to treat us if the situation were reversed. · We will respect the dignity of each individual. · We will conduct our business in accordance with all applicable laws and administrative and governmental rules and regulations, including laws relating to disclosure of public information and the regulations of any stock exchange upon which our securities are listed. We will not pursue any business opportunity or practice that could result in a violation of applicable law, rules, regulations or these principles. · We will undertake only those business activities that will withstand public ethical scrutiny. · We will disclose promptly any conflict or apparent conflict of interest we may have regarding our responsibilities to the Company and remove the conflict or apparent conflict where required.We will avoid conflicts between our personal and professional interests. · We will promote relationships based on mutual trust and respect and provide an environment where individuals may question a Company practice without suffering from retaliation or a career disadvantage. · Each of us will be personally accountable for adherence to this Code. 2 Darling International Inc. Code of Business Conduct Compliance Each employee is responsible for understanding and complying with this Code.Company managers are responsible for assisting employees in understanding the Code and being aware of the ethical implications of their business behavior. It takes courage to raise an ethical issue — especially if it involves a situation in your work area.However, the Company will support you in carrying out your responsibility. The best course of action when you have an ethical problem is to discuss it with the appropriate person within the Company.The Company has a strict policy prohibiting retaliation against any employee for reporting or raising a question in good faith about facts or circumstances that may indicate a violation of this Code.See “Contact Information” on the last page of this Code. In Particular: · You have a responsibility to report promptly any suspected violations of this Code.There are several avenues available to you for reporting any such suspected violation.See “Contact Information” on the last page of this Code. · No employee will suffer any retaliation, adverse action or career disadvantage for questioning a Company practice or reporting a suspected violation of this Code or other irregularity in good faith. · The Company and/or ombudsman will investigate possible violations.In doing so, rights of all parties concerned will be respected. · The identity of employees reporting possible violations will be kept confidential unless the Company is required to reveal it in order to enforce this Code or by applicable law or judicial process. · If a violation is found, the Company will take appropriate disciplinary action, up to and including termination and filing of criminal charges. Using Individual Judgment.This Code will help all of us better understand the ethical standards that govern the Company.In deciding the proper course of action, consider the following: · Is my action consistent with approved Company procedures? · Have I been asked to misrepresent information or deviate from normal procedure? · Does my action give the appearance of impropriety? · Could my action bring discredit to the Company if disclosed? · Is my action in accord with all applicable laws, rules and regulations? 3 Darling International Inc. Code of Business Conduct · Can I defend my action to my supervisor, other employees, the Board of Directors, or, if applicable, to the general public? · Does my action meet my personal code of behavior? · Does my action conform to the spirit of this Code? Discipline and Mandatory Sanctions The Code is important to the Company and must be taken seriously by all employees.Accordingly, violations of the Code will not be tolerated and will result in appropriate disciplinary action in accordance with Company regulations and applicable collective bargaining agreements.The Company intends to use every reasonable effort to prevent violations of the Code.Furthermore, if an investigation of a violation under this Code shows that the employee reporting the violation falsified any information regarding the violation, that employee will be subject to appropriate disciplinary action. 4 Darling International Inc. Code of Business Conduct Conducting the Company’s Business In conducting the business of the Company, we deal with a variety of people and organizations, including customers, suppliers and competitors, as well as community representatives and other employees. · All of our business relationships should be based on honesty and fairness.We do not take advantage of anyone through manipulation, concealment, abuse of confidential information, misrepresentation of material facts, or any other unfair-dealing practice. · We are truthful in our representation of the Company.If there is a mistake or misunderstanding, we correct it immediately. · We want long-term, mutually beneficial business relationships, and trustworthiness is essential to establish and keep them. Dealing with Customers.Serving customers is the focal point of our business.Satisfying customers is the best way to ensure business success. · We must work with customers to understand and anticipate their needs, and identify and remove obstacles customers may see to doing business with us. · We should respond promptly and courteously to customer inquiries and requests. · We must accurately represent our products and services in our marketing, advertising and sales efforts. · We must provide products and services of the highest quality.We need to understand what represents “highest quality” in the eyes of the customer.We must regularly measure customer satisfaction and continuously improve our quality. Dealing with Suppliers.Our relationships with our suppliers are critical to the success of our Company. · We should establish a partnering environment of mutual trust in all supplier dealings. · We must make every effort to live up to commitments made to suppliers. · We must treat suppliers’ premises, property and personnel with care and respect. Dealing with Each Other.We recognize the value and worth of each individual and work toward providing a working climate which is protective of the well-being of all employees.We evaluate individuals for employment and promotion on a non-discriminatory basis.The diversity of the Company’s employees is a tremendous asset. We are firmly committed to complying with all applicable laws with regard to equal opportunity, discrimination and harassment. 5 Darling International Inc. Code of Business Conduct Health and Safety.The Company strives to provide each employee with a safe and healthful work environment.Each employee has responsibility for following safety and health rules and practices and for complying with the company’s policies on workplace conduct, as such may be amended from time to time. Disparagement.We should not make false, misleading or disparaging remarks about individuals or organizations or their products and services. · In particular, we do not disparage our competitors or their products or employees.We should sell our products and services on their merits. · If we make comparisons between our products and those of a competitor, the comparisons must be accurate and factual. Confidential Information. · Confidential Information Belonging to Others. In the course of our business, we regularly receive information from customers, suppliers’ and other third parties.If we come into possession of information from another party that is marked confidential, or that we have reason to believe may be confidential, we should consult our General Counsel to ensure that any use of the information is appropriate and within the law.We should not use unauthorized information from another entity for our benefit.We must not sign any agreement regarding proprietary or confidential information (whether of the Company or another party) unless the agreement is first approved by our General Counsel.If we have received confidential or proprietary information pursuant to a written agreement, we must comply with the terms of the agreement. · Confidential Information Belonging to the Company. All non-public information received in the course of employment should be treated as information that is proprietary and confidential.Proprietary and confidential information requiring protection includes all information that might be of use to competitors, or harmful to the Company if disclosed. It includes, but is not limited to, customer lists, materials developed for in-house use (including software), administrative and manufacturing processes, business plans, information regarding routing, pricing strategies and any formulas, devices and compilations of information which could give the Company a competitive or other business advantage.No Company confidential or proprietary information should be (i) used for any purpose except in the course of furthering the Company’s business or (ii) disclosed to any person who is not a Company employee or director, except with the express approval of the Company’s General Counsel.No employee has any personal rights in or to any confidential or proprietary information of the Company.The prohibition against disclosing confidential or proprietary Company information includes not only actions during the period in which we are employed by the Company, but also actions during any period after we are no longer employed by the Company.The restrictions contained in this paragraph are in addition to any restrictions contained in any other agreement, covenant, or document to which an employee, officer or director is a party or is otherwise subject. 6 Darling International Inc. Code of Business Conduct Use of Electronic Mail, Voice Mail and the Internet.We encourage the use of electronic mail and voice mail because these methods of communication are efficient and effective.We also encourage the use of the Internet as a valuable source of information about our vendors, suppliers, business partners and competitors.However, we must ensure that electronic mail, voice mail and the Internet are used appropriately.Messages sent or received and data gathered utilizing the Company’s information technology systems, including computers, telephones and Internet access, are not privateE-mail, voice mail and the Internet must be used responsibly and are intended for business purposes only.Although occasional personal use of electronic communication systems may be understandable and acceptable at times, this is a privilege that the Company reserves the right to control and monitor.Under no circumstances may e-mail, voice mail or the Internet be used for any illegal or unethical purpose, or for any other purpose that violates the Code or our policies that are put into place from time to time, nor for purposes that could lead to liability or cause harm to the Company.The Internet, in particular, also may not be used for transmitting, retrieving or storing any communications of an obscene, discriminatory, harassing or otherwise inappropriate nature.The Company retains the sole right to determine whether or not employees are using these methods of communication properly.Each outgoing Internet e-mail message is identified as originating with the Company.
